 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8

 9
     WELLS FARGO BANK, N.A., AS       ) Case No.: 3:15-CV-00390-RCJ
10   INDENTURE TRUSTEE FOR THE        )
                                      )
     REGISTERED HOLDERS OF IMH        )
11   ASSETS CORP., COLLATERALIZED     )
     ASSET-BACKED BONDS, SERIES 2004- )                 ORDER
12
     11,                              )
13                                    )
                                      )
                      Plaintiff,      )
14
                                      )
15   vs.                              )
                                      )
                                      )
16   THE SKY VISTA HOMEOWNERS         )
     ASSOCIATION, et al.,             )
17
                                      )
18                    Defendants.     )
                                      )
19

20
            Before the Court is the parties Stipulation Extending the Deadline to File
21
     Dispositive Motions [First Request] (ECF No. 77). Accordingly,
22

23          IT IS HEREBY ORDERED the Stipulation Extending the Deadline to File

24   Dispositive Motions [First Request] (ECF No. 77) is GRANTED.
25
            IT IS FURTHER ORDERED that the parties shall have until December 13, 2019
26
     to file dispositive motions.
27

28
 1         IT IS FURTHER ORDERED that Calendar Call currently set for 10:00 A.M.,
 2
     Tuesday, January 21, 2020 is VACATED and RESCHEDULED to 10:00 A.M., Monday,
 3
     July 6, 2020, in Reno Courtroom 3, before Judge Robert C. Jones.
 4

 5
           IT IS FURTHER ORDERED that the Jury Trial currently set for 8:30 A.M.,

 6   February 24, 2020 is VACATED and RESCHEULED to 8:30 A.M., Monday, July 20,
 7   2020, in Reno Courtroom 3, before Judge Robert C. Jones.
 8
           IT IS SO ORDERED this 5th day of December, 2019.
 9

10

11
                                               ROBERT C. JONES
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
